Citation Nr: 0029939	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-10 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for heart disease as 
secondary to service-connected nicotine addiction.


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, Esq.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from March 1952 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In May 1999, the veteran's attorney filed additional evidence 
on behalf of the veteran and waived RO consideration of it.  
Therefore, the Board will address the issue on appeal.

For clarification purposes, the Board will address the issue 
on appeal on a secondary service connection basis and not on 
a new and material basis.  In this regard, once a Board or an 
RO decision becomes final under 38 U.S.C.A. §§ 7104(b) or 
7105(c) (West 1991), "the Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Although in a November 
1997 decision, the RO adjudicated this issue on a new and 
material basis, this was erroneous.  The record reveals that 
there is no prior final decision with respect to the issue of 
service connection for heart disease as secondary to service-
connected nicotine addiction.  Furthermore, in response to 
the veteran's January 1998 notice of disagreement, the RO 
adjudicated the issue on a secondary service-connection 
basis.  For example, the RO framed the issue in the March 
1999 statement of the case as entitlement to service 
connection for heart disease as secondary to service-
connected nicotine addiction.  Therefore, the Board will not 
address this issue on appeal on a new and material bases.  
See Barnett.





FINDING OF FACT

The evidence reasonably supports a finding that the veteran 
experiences heart disease which is related to his service-
connected nicotine addiction.


CONCLUSION OF LAW

The veteran's heart disability is proximately due to or the 
result of the service-connected nicotine dependence.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Secondary service 
connection is awarded when a disability " is proximately due 
to or the result of a service-connected disease or injury".  
38 C.F.R. § 3.310(a). "Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)."  Libertine v. Brown, 9 Vet. App. 521, 
522 (1996). A claim for secondary service connection, must, 
as must all claims, be well grounded under 38 U.S.C.A. 
§ 5107(a).  See Buckley v. West, 12 Vet. App. 76, 84 (1998).

After reviewing the record, the Board finds that the 
veteran's claim on this issue is plausible; therefore, it is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a). 

As noted above, veteran is service connected for nicotine 
addition.  The Board finds that service connection for heart 
disease as secondary to service-connected nicotine addiction 
is warranted.  

A private physician wrote in a May 1985 private hospital 
discharge report that the veteran experienced myocardial 
infarction.  In the report, the doctor noted that one of the 
risk factors for this was a history of heavy smoking.  

In addition, the veteran has provided several corroborating 
opinions from his private physicians.  For example, in 
January 1998, a private practitioner reported that he had 
treated the veteran since 1985 for arteriosclerotic heart 
disease.  He added that it was a well-established fact that 
cigarette smoking was a major contributing factor in the 
causation of arteriosclerotic heart disease.  The doctor also 
noted that it was his understanding that the veteran acquired 
nicotine dependence during service.  

According to an October 1998 VA examination report, a VA 
physician opined based on a review of the veteran's claims 
file, that the veteran's coronary heart disease was related 
to the veteran's service-connected nicotine dependence.  The 
VA physician elaborated that there was an obvious and clear-
cut arguable connection between nicotine dependence, 
continued inhalation of tobacco smoke and coronary disease.  
The doctor added that smoking was well known as, perhaps, the 
biggest risk factor for coronary artery disease and, 
therefore, in his opinion, it appeared to be a clear-cut 
connection between the veteran's obviously increasing use of 
nicotine and tobacco and his disabling coronary artery 
disease.  

In contrast, the Board acknowledges that another VA examiner 
opined in a separate October 1998 VA examination report that 
he could not link the veteran's heart disease to the service-
connected nicotine addiction.  The examiner specifically 
remarked that he was unable to provide a relationship due to 
the veteran's other medical problems and risk factors, to 
include age, family history of heart disease, history of 
diabetes, in addition to tobacco abuse.  The examiner 
concluded that it was difficult for him to state whether 
tobacco abuse alone caused the veteran's atherosclerotic 
heart disease.  The examiner also noted that the veteran's 
claims file was not available for review.  

In an April 1999 progress note, a VA examiner stated that 
nicotine was a significant and well recognized contributory 
factor to coronary artery disease.  

The Board must weigh the evidence of record.  It is noted 
that a VA examiner has opined that he was unable to provide a 
relationship between heart disease and the service connected 
nicotine dependence.  However, the examiner did not 
specifically rule out nicotine dependence as a proximate 
cause, and the examiner did not review the claims file.  On 
the other hand, another VA examiner in October 1998 offered a 
medical opinion which supports a finding of a relationship, 
and linked the veteran's heart disorder to service-connected 
nicotine dependence.  The Board finds this opinion persuasive 
because it shows that the veteran's service-connected 
nicotine dependence was a proximate cause of the veteran's 
heart disease, and the physician based it on a review of the 
veteran's claims file and on an examination of the veteran.  
In addition, a private treating examiner has related the 
veteran's heart disorder to service-connected nicotine 
dependence beginning as early as 1985, many years prior to 
this claim.  

Hence, the foregoing evidence reasonably supports a finding 
that nicotine dependence which began in service was a 
proximate cause of the veteran's subsequent heart disease.  
Therefore, the Board finds that service connection for heart 
disease as secondary to service-connected nicotine addiction 
is warranted.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (1999).  Accordingly, the Board concludes that the 
evidence supports the veteran's claim of entitlement to 
service connection for heart disease as secondary to service-
connected nicotine addiction.


ORDER

Entitlement to service connection for heart disease as 
secondary to service-connected nicotine addiction is granted.



		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

